361 U.S. 29 (1959)
CONNER
v.
BUTLER ET AL.
No. 328.
Supreme Court of United States.
Decided October 19, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF FLORIDA, THIRD DISTRICT.
William S. Frates for petitioner.
George F. Gilleland for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the District Court of Appeal of Florida, Third District, is reversed and the case is remanded for further proceedings in conformity with this opinion. We hold that the proofs were sufficient to submit to the jury the question whether employer negligence played a part in producing the petitioner's injury. Rogers v. Missouri Pacific R. Co., 352 U. S. 500.
For the reasons set forth in his opinion in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 524, MR. JUSTICE FRANKFURTER is of the view that the writ of certiorari is improvidently granted.